Case: 1:20-cv-02509-SO Doc #: 13 Filed: 04/22/21 1 of 6. PageID #: 100




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



BRYAN ANTHONY REO, Pro Se,     )                       Case No.: 1:20 CV 2509
                               )
     Plaintiff                 )                       JUDGE SOLOMON OLIVER, JR.
                               )
      v.                       )
                               )
WINRED TECHNICAL SERVICES LLC, )
                               )
     Defendant                 )                       ORDER



         Currently pending before the court in the above-captioned case is Defendant WinRed

Technical Services LLC’s (“WRTS”) Motion to Dismiss (“Motion”) for failure to state a claim upon

which relief can be granted under Federal Rule of Civil Procedure 12(b)(6). For the reasons that

follow, the court grants WRTS’s Motion.

                                        I. BACKGROUND

         On October 19, 2020, pro se Plaintiff Bryan Reo (“Plaintiff” or “Reo”) filed a Complaint

against WRTS in Lake County Common Pleas Court. (ECF No. 1-1.) WRTS then timely removed

to this court on November 6, 2020. (ECF No. 1.) The Complaint alleges a single claim against

WRTS under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, for statutory

damages and injunctive relief.1 (Compl. ¶¶ 32–47, ECF No. 1-1.) According to Reo, WRTS violated

the TCPA by repeatedly calling and sending text messages to Reo’s cell phone from September 19,

2020, through October 17, 2020, asking him “to give money to Defendant or to political causes that



     1
              The Complaint also mentions Ohio’s Consumer Sales Practices Act (“CSPA”),
              O.R.C. §§ 1345.01, in its introductory paragraph. (Compl. ¶ 1, ECF No. 1-1.) But this
              single reference appears to be a drafting error as the Complaint never asserts a state
              law claim or even mentions the CSPA again.
Case: 1:20-cv-02509-SO Doc #: 13 Filed: 04/22/21 2 of 6. PageID #: 101




Defendant favors.” (Id. ¶ 8; see also id. ¶¶ 7–16.) Reo asserts that his phone number was listed on

the national do not call registry throughout this period and that he never solicited these

communications or gave WRTS consent to contact him. (Id. ¶¶ 27–30.) He further alleges that he

replied to WRTS’s text messages with the word “STOP,” but WRTS ignored his requests and

continued to contact him using a different phone number each time. (Id. ¶¶ 7–16.) Given the pattern

of WRTS’s communications—sending nearly identical messages soliciting political donations and

then replying with verbatim responses to Reo’s requests to “STOP,” all from different phone

numbers—Reo infers that WRTS unlawfully used an automated telephone dialing system (“ATDS”)

in violation of the TCPA. (Id. ¶¶ 19, 26.)

         WRTS filed its Motion on November 12, 2020, asking the court to dismiss Reo’s Complaint

pursuant to Rule 12(b)(6) for failure to state a claim or, in the alternative, stay this action pending

the outcome of a case before the United States Supreme Court concerning the definition of what

constitutes an ATDS for purposes of the TCPA.2 Reo filed a Response (ECF No. 6) opposing the

Motion three days later, on November 15, 2020, and WRTS filed its Reply (ECF No. 10) on

November 30, 2020. On April 14, 2021, the court held a telephonic conference with the parties to

discuss WRTS’s Motion.

                                     II. LEGAL STANDARD

A.       Federal Rule of Civil Procedure 12(b)(6)

         Rule 12(b)(6) provides that a court can dismiss a complaint if it fails to state a claim upon

which relief can be granted. A Rule 12(b)(6) motion is “a test of the plaintiff’s cause of action as

stated in the complaint, not a challenge to the plaintiff’s factual allegations.” Golden v. City of


     2
              Because the Supreme Court has since decided that case, see Facebook, Inc. v.
              Duguid, 141 S. Ct. 1163 (2021), and because the court grants WRTS’s Motion to
              Dismiss, the Motion to Stay is moot.

                                                  -2-
Case: 1:20-cv-02509-SO Doc #: 13 Filed: 04/22/21 3 of 6. PageID #: 102




Columbus, 404 F.3d 950, 958–59 (6th Cir. 2005). Dismissal is proper if the complaint lacks an

allegation regarding a required element necessary to obtain relief. Craighead v. E.F. Hutton & Co.,

Inc, 899 F.2d 485, 489–90 (6th Cir. 1990). When determining whether the plaintiff has stated a claim

upon which relief can be granted, the court must construe the complaint in the light most favorable

to the plaintiff, accept all factual allegations as true, and determine whether the complaint contains

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). The plaintiff’s obligation to provide the grounds for relief “requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Id. at 555; see also Papasan v. Allain, 478 U.S. 265, 286 (1986) (holding that, on a motion to

dismiss, courts “are not bound to accept as true a legal conclusion couched as a factual allegation”).

        Although a complaint need not contain detailed factual allegations, the “factual allegations

must be enough to raise a right to relief above the speculative level . . . on the assumption that all

allegations in the complaint are true.” Twombly, 550 U.S. at 570. In Ashcroft v. Iqbal, the Supreme

Court further clarified the “plausibility” requirement, stating that “[a] claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” 556 U.S. 662, 678 (2009). Although “[t]he

plausibility standard is not akin to a probability requirement,” it does require the plaintiff to show

“more than a sheer possibility that a defendant acted unlawfully.” Id.

B.      Federal Rule of Civil Procedure 12(d)

        When ruling on a Rule 12(b)(6) motion to dismiss, the court generally must limit its analysis

to the allegations in the complaint. Weiner v. Klais & Co., 108 F.3d 86, 88 (6th Cir. 1997) (“Matters

outside of the pleadings are not to be considered by a court in ruling on a 12(b)(6) motion to

dismiss.”). Thus, if a defendant attaches materials outside of the pleadings, the court must exclude


                                                  -3-
Case: 1:20-cv-02509-SO Doc #: 13 Filed: 04/22/21 4 of 6. PageID #: 103




those materials or treat the motion as one for summary judgment under Federal Rule of Civil

Procedure 56 after giving the parties “a reasonable opportunity to present all the material that is

pertinent to the motion.” Fed. R. Civ. P. 12(d); see also Greenberg v. Life Ins. Co., 177 F.3d 507,

514 (6th Cir. 1999). However, documents attached to a Rule 12(b)(6) motion are considered part of

the pleadings—obviating the need to convert the motion to one for summary judgment—if the

documents are referenced in the complaint and central to the plaintiff’s claim. See Amini v. Oberlin

College, 259 F.3d 493, 502 (6th Cir. 2001); see also Fed. R. Civ. P. 10(c). Moreover, courts can

consider “matters of public record, orders, [and] items appearing in the record of the case.” Amini,

259 F.3d at 502. These limited exceptions to Rule 12(d)’s prohibition against looking outside of the

pleadings prevents “a plaintiff with a legally deficient claim” from “surviv[ing] a motion to dismiss

simply by failing to attach a dispositive document on which it relied.” Weiner, 108 F.3d at 89.

                                         III. ANALYSIS

       WRTS offers two primary arguments to dismiss the Complaint under Rule 12(b)(6). First,

WRTS emphasizes that “Plaintiff misstates the facts concerning the Defendant” and fails to plead

plausible allegations that WRTS is the party responsible for sending the communications to Reo.

(Mot. at PageID #27, ECF No. 4.) Specifically, Reo seems to conflate WRTS with a similarly named

political action committee (“PAC”) called WinRed, Inc. (“WinRed”). (Id.) According to WRTS, this

misidentification requires dismissal because it renders the Complaint insufficient as a matter of law.

(Id. at PageID #28.) Second, WRTS asserts, even assuming it was responsible for sending the

communications to Reo, there is nothing in the Complaint to suggest that WRTS used an ATDS to

do so. (Id. at PageID #28–29.) Because WRTS’s first argument is well-taken and dispositive, the

court does not address the second.

       In short, this is a case of mistaken identity. In his Complaint, Reo alleges that “Defendant


                                                 -4-
Case: 1:20-cv-02509-SO Doc #: 13 Filed: 04/22/21 5 of 6. PageID #: 104




WinRed Technical Services LLC is a non-connected PAC existing by and through the laws of the

state of Virginia, based in Arlington, Virginia.” (Compl. ¶ 3, ECF No. 1-1.) But that simply is not

true. As WRTS points out in its Motion,

               WRTS is a technology vendor, not the political action committee
               identified by Plaintiff in his Complaint. WRTS is not a political
               committee or a political organization. Plaintiff appears to have conflated
               WRTS and WinRed, Inc., but while WRTS and the PAC share “WinRed”
               in their name, they are each separately incorporated entities.

(Mot. at PageID #27, ECF No. 4 (cleaned up).) WRTS also attached a declaration from its president,

which further clarifies that

               4.      WRTS is a technology vendor that creates the websites and
               related infrastructure to accept contributions to various political
               committees. WRTS created the website and provided the infrastructure
               for the website referenced in Paragraphs 10–16 of the Complaint.

               5.      WinRed, Inc. (the “PAC”), which is a non-connected political
               action committee registered with the Federal Election Commission
               (“FEC”), is the entity that receives the incoming “earmarked” donations.
               An “earmarked” donation is simply a donation for a specific political
               committee that cannot be sent anywhere else. Pursuant to FEC rules, once
               the PAC receives an earmarked contribution that contribution must be
               sent to the designated political committee. The PAC has no discretion
               over the timing, recipient, or amount of earmarked contributions.

(Lansing Decl. ¶¶ 4–5, ECF No. 4-1.) Publicly available records from the FEC and Virginia’s

Corporation Commission, which the court can consider under the exceptions to Rule 12(d), also

confirm WRTS’s claim. See WINRED, Fed. Election Comm’n, http://www.fec.gov/data/committee/

C00694323 (last visited Apr. 14, 2021) (Committee ID C00694323); Business Entity Search, State

Corp. Comm’n, http://cis.scc.virginia.gov (last visited Apr. 14, 2021) (search in Business Entity

Search bar for “WinRed”).

       Curiously, Reo chose not to correct his error. He could have moved to amend his Complaint

to fix the mistaken identification of WRTS, add WinRed as a party, or both. But he chose instead


                                                -5-
Case: 1:20-cv-02509-SO Doc #: 13 Filed: 04/22/21 6 of 6. PageID #: 105




to oppose WRTS’s Motion, doubling down on his erroneous claim that “Defendant WinRed

Technical Services LLC is a non-connected PAC existing by and through the laws of the state of

Virginia.” (Resp. at PageID #59, ECF No. 59.) In doing so, Reo simply ignored WRTS’s argument

to the contrary. Indeed, the Response does not acknowledge the declaration from WRTS’s president,

nor does it offer anything to support Reo’s unfounded assertion that WRTS is a PAC. The court

afforded Reo an opportunity to address these issues and clarify his position during the telephonic

status conference; the court also inquired whether Reo intended to seek leave to amend his

Complaint. He declined.

        Because Reo’s assertion regarding WRTS’s identity is demonstrably false, his Complaint

fails to state a claim against it. In reaching this conclusion, the court finds it important to emphasize

that the Complaint does not invoke or rely on theories sounding in alter ego or vicarious liability.

That is, Reo has not alleged that WRTS and WinRed are so closely related or intertwined such that

they should be treated as a single entity for the purposes of TCPA liability even though, technically,

they exist as separate corporate entities. Instead, the Complaint asserts that WRTS literally is

WinRed, (see Compl. ¶ 3, ECF No. 1-1), and Reo inexplicably remains entrenched in this false belief

despite being presented with ample evidence to the contrary. This misidentification is fatal because,

on its face, the Complaint seeks relief against an entity that does not exist. Accordingly, the court

grants WRTS’s Motion to Dismiss.

                                        IV. CONCLUSION

        For the foregoing reasons, the court grants WRTS’s Motion to Dismiss. (ECF No. 4.)

        IT IS SO ORDERED.
                                                        /s/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE


April 22, 2021

                                                  -6-
